Case 0:19-cv-61375-RAR Document 23-1 Entered on FLSD Docket 10/01/2019 Page 1 of 12




                          EXHIBIT A
Case 0:19-cv-61375-RAR Document 23-1 Entered on FLSD Docket 10/01/2019 Page 2 of 12
Case 0:19-cv-61375-RAR Document 23-1 Entered on FLSD Docket 10/01/2019 Page 3 of 12
Case 0:19-cv-61375-RAR Document 23-1 Entered on FLSD Docket 10/01/2019 Page 4 of 12
Case 0:19-cv-61375-RAR Document 23-1 Entered on FLSD Docket 10/01/2019 Page 5 of 12
Case 0:19-cv-61375-RAR Document 23-1 Entered on FLSD Docket 10/01/2019 Page 6 of 12
Case 0:19-cv-61375-RAR Document 23-1 Entered on FLSD Docket 10/01/2019 Page 7 of 12
Case 0:19-cv-61375-RAR Document 23-1 Entered on FLSD Docket 10/01/2019 Page 8 of 12
Case 0:19-cv-61375-RAR Document 23-1 Entered on FLSD Docket 10/01/2019 Page 9 of 12
Case 0:19-cv-61375-RAR Document 23-1 Entered on FLSD Docket 10/01/2019 Page 10 of 12
Case 0:19-cv-61375-RAR Document 23-1 Entered on FLSD Docket 10/01/2019 Page 11 of 12
Case 0:19-cv-61375-RAR Document 23-1 Entered on FLSD Docket 10/01/2019 Page 12 of 12
  Case l:18-cv-02790-MSK-KMT          Document 41       Filed 09/24/19    USDC Colorado       Page 11 of 11




      limitation.6 Because there was no risk to the statute of limitations might be revived by Mr.

      Will's payment, PRA could not have violated § 1692f of the FDCPA. Even a "least


      sophisticated consumer" would not find PRA's Collection Letter used unfair or unconscionable


      means to collect the debt. The Complaint fails to state a claim for a violation of § 1692f of the


      FDCPA, and the claim is dismissed.


                                             V. CONCLUSION


             For the foregoing reasons, Defendant Portfolio Recovery Associates, LLC's Motion to


      Dismiss (#25) is GRANTED. All claims in this action are DISMISSED. There being no


      representation by Mr. Will that the deficiencies in the Complaint can be remedied by


      amendment, no period for same shall be reflexively granted. Any request to amend shall be


      made by Motion filed within 14 days from the date of this Order, failing which the Clerk of the


      Court shall close this case.


             Dated this 24th day of September, 2019.

                                                            BY THE COURT:




                                                            Marcia S. Krieger
                                                            Senior United States District Judge




      6      The Court notes that in the untimely and non-compliant motion to amend the Complaint
      (#35), Mr. Will apparently agrees with PRA's argument that this claim is legally insufficient.



                                                       11
